DETAILED ACTION
Notice to Applicant
Claims 1-13 are pending and are examined herein. This is the first action on the merits.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Lane (US 2014/0212695 to Lane et al.) in view of Wynn (US 2017/0256769 to Wynn et al.).
	Regarding Claims 1, 4, Lane teaches:
a battery module comprising a multiplicity of cells herein each cell has a first contact electrode and a second contact electrode (para 0008)
a printed circuit board having a first series-connector with a first pad area and a second pad area and at least one second series-connector with third and fourth pad areas (see top and bottom sides of a pair of interconnects 505 in Fig. 5)

    PNG
    media_image1.png
    704
    727
    media_image1.png
    Greyscale

and cross-connectors which connect the first and second series connectors between the pad areas (Fig. 5)
temperature and voltage sensors associated with arbitrary cells (paras 0043-0044)
wherein the first contact electrode of a first battery cell is connected with the first pad area, a second contact electrode of a second battery cell is connected with the second pad area, an arbitrary number of times across the battery pack’s multiplicity of cells (Fig. 5)
	Lane does not explicitly teach:
wiring components connecting the pads to the cell terminals
	Wiring components to connect cell terminals to interconnectors was a known alternative connection scheme in the art. Wynn, for example, from the same field of invention, regarding a battery pack with interconnects, teaches wire bonds between cell terminals and the interconnect (para 0060, Figs.). Use of a known technique to improve similar devices, methods, or products in the same way, and applying a known technique to a known device, method, or product ready for improvement to yield predictable results has been found to be obvious. See KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007). In the instant case, it would have been obvious to use wiring connections between cell terminals and the interconnects, since wire connections were a known alternative method of connection to a bus system with its own predictable set of advantages and/or disadvantages.
	Lane also does not teach:
wherein the sensor is configured to detect at least one cross-current on the cross-connector, specifically
	Lane teaches or at least implicitly suggests that the voltage and temperature sensors were arbitrarily placeable at desired spots in the battery pack. It was common knowledge in the art that increasing sensor count would lead to higher resolution information over a battery pack at increasing expense. Rearranging and/or duplicating parts has been found to be obvious. See In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CPPA 1950) and In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960). Mere duplication of parts has no patentable significance unless a new and unexpected result is produced, while rearrangement of known parts is obvious when the device operates in the same fashion towards the same purpose. See MPEP 2144.04, VI [R-6]. It would have been obvious to one of ordinary skill in the art to place voltage and/or temperature sensors(s) at any of various positions on the cross-current bar hooking up the series connected cells in parallel, with the motivation to monitor the voltage and/or temperature at that particular point in the battery pack, given that practitioners understood more sensors would lead to better/more data at the cost of additional sensors in a predictable fashion. 
	Regarding Claims 5 and 6, Lane teaches:
wherein temperature sensors are provides on battery module boards (paras 0043-0044), such that one of ordinary skill in the art would have understood that “embedding” within the broadest reasonable interpretation of that phrase was implicitly taught by Lane
	The instant specification does not disclose at length what it means by “embedding,” nor does it suggest that the “embedding” in a circuit board itself was a novel concept in the art. The cited prior art of record in this case appears to be sufficient, as a whole, to indicate that embedding battery monitoring components on the printed circuit of Lane would have been a conventional, well-understood way of positioning such components for use in Lane’s battery management system.

Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Lane (US 2014/0212695 to Lane et al.) in view of Wynn (US 2017/0256769 to Wynn et al.), in further view of Etschmaier (US 2017/0010309 to Etschmaier et al.) and Yoshioka (US 2018/0095137 to Yoshioka et al.).
	Regarding Claims 2 and 3, Lane does not explicitly teach:
a hall sensor embedded into the printed circuit board 
	Hall sensors were a known way of measuring current across a connection. Yoshioka, for instance, related to a battery monitoring apparatus, teaches a hall sensor for monitoring battery cells (para 0042). Lane teaches including the sensors in a printed circuit board (para 0044). Hall sensors, in particular, were conventionally known to be embeddable in PCBs where they are measuring current, as taught in Etschmaier. Use of a known technique to improve similar devices, methods, or products in the same way, and applying a known technique to a known device, method, or product ready for improvement to yield predictable results has been found to be obvious. See KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007). In the instant case, it would have been obvious to one of ordinary skill in the art to provide a hall sensor embedded in the printed circuit board of Lane at any point that current monitoring was desired, with predictable effects.

Claims 7-13 are rejected under 35 U.S.C. 103 as being unpatentable over Lane (US 2014/0212695 to Lane et al.) in view of Wynn (US 2017/0256769 to Wynn et al.), in further view of Kroo (US 2013/0311008 to Kroo).
	Regarding Claims 7 and 8, Lane teaches:
use of the battery pack in a high voltage electric vehicle (para 0043)
	Lane does not explicitly teach:
use of the battery system in an aircraft propulsion system
	Kroo, however, from the same field of invention, regarding high-voltage electric vehicles, teaches an electric propulsion aircraft. It would have been obvious to one of ordinary skill in the art that one of the types of vehicles in which the battery pack of Lane was usable was an aircraft, since similar battery packs were broadly known as energy stores for aircraft already. 
	Regarding Claims 9-11, Lane teaches:
a battery module comprising a multiplicity of cells herein each cell has a first contact electrode and a second contact electrode (para 0008)
a printed circuit board having a first series-connector with a first pad area and a second pad area and at least one second series-connector with third and fourth pad areas (see top and bottom sides of a pair of interconnects 505 in Fig. 5)
and cross-connectors which connect the first and second series connectors between the pad areas (Fig. 5)
temperature and voltage sensors associated with arbitrary cells (paras 0043-0044)
wherein the first contact electrode of a first battery cell is connected with the first pad area, a second contact electrode of a second battery cell is connected with the second pad area, an arbitrary number of times across the battery pack’s multiplicity of cells (Fig. 5)
	Lane does not explicitly teach:
wiring components connecting the pads to the cell terminals
	Wiring components to connect cell terminals to interconnectors was a known alternative connection scheme in the art. Wynn, for example, from the same field of invention, regarding a battery pack with interconnects, teaches wire bonds between cell terminals and the interconnect (para 0060, Figs.). Use of a known technique to improve similar devices, methods, or products in the same way, and applying a known technique to a known device, method, or product ready for improvement to yield predictable results has been found to be obvious. See KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007). In the instant case, it would have been obvious to use wiring connections between cell terminals and the interconnects, since wire connections were a known alternative method of connection to a bus system with its own predictable set of advantages and/or disadvantages.
	Lane also does not teach:
wherein the sensor is configured to detect at least one cross-current on the cross-connector, specifically
	Lane teaches or at least implicitly suggests that the voltage and temperature sensors were arbitrarily placeable at desired spots in the battery pack. It was common knowledge in the art that increasing sensor count would lead to higher resolution information over a battery pack at increasing expense. Rearranging and/or duplicating parts has been found to be obvious. See In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CPPA 1950) and In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960). Mere duplication of parts has no patentable significance unless a new and unexpected result is produced, while rearrangement of known parts is obvious when the device operates in the same fashion towards the same purpose. See MPEP 2144.04, VI [R-6]. It would have been obvious to one of ordinary skill in the art to place voltage and/or temperature sensors(s) at any of various positions on the cross-current bar hooking up the series connected cells in parallel, with the motivation to monitor the voltage and/or temperature at that particular point in the battery pack, given that practitioners understood more sensors would lead to better/more data at the cost of additional sensors in a predictable fashion. 
	Lane does teach:
use of the battery pack in a high voltage electric vehicle (para 0043)
	But Lane does not explicitly teach:
use of the battery system in an aircraft propulsion system
	Kroo, however, from the same field of invention, regarding high-voltage electric vehicles, teaches an electric propulsion aircraft. It would have been obvious to one of ordinary skill in the art that one of the types of vehicles in which the battery pack of Lane was usable was an aircraft, since similar battery packs were broadly known as energy stores for aircraft already. 
	Regarding Claims 12-13, Lane teaches:
wherein temperature sensors are provides on battery module boards (paras 0043-0044), such that one of ordinary skill in the art would have understood that “embedding” within the broadest reasonable interpretation of that phrase was implicitly taught by Lane
	The instant specification does not disclose at length what it means by “embedding,” nor does it suggest that the “embedding” in a circuit board itself was a novel concept in the art. The cited prior art of record in this case appears to be sufficient, as a whole, to indicate that embedding battery monitoring components on the printed circuit of Lane would have been a conventional, well-understood way of positioning such components for use in Lane’s battery management system.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 2010/0062329
US 2017/0077487

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Dignan, whose telephone number is (571) 272-6425.  The examiner can normally be reached from Monday to Friday between 10 AM and 6:30 PM. If any attempt to reach the examiner by telephone is unsuccessful, the examiner’s supervisor, Milton Cano, can be reached at (313)446-4937. Another resource that is available to applicants is the Patent Application Information Retrieval (PAIR). Information regarding the status of an application can be obtained from the (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAX. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, please feel free to contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). Applicants are invited to contact the Office to schedule an in-person interview to discuss and resolve the issues set forth in this Office Action.  Although an interview is not required, the Office believes that an interview can be of use to resolve any issues related to a patent application in an efficient and prompt manner.
/MICHAEL L DIGNAN/Examiner, Art Unit 1723